Citation Nr: 1211075	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  08-20 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bladder cancer and metastasis to the liver (lesion) to include as due to chemical exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran had active military service from June 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In July 2008, the Veteran perfected an appeal with respect to the above-captioned issue.  In perfecting his appeal by submitting a VA Form 9, the Veteran indicated that he did not wish to have a hearing before the Board in conjunction with his appeal.  However, an undated Report of Contact associated with the claims file reflects the Veteran's assertion that he wished to have a hearing before a Veterans Law Judge (VLJ) of the Board.  Additionally, review of the claims file reveals that the Veteran submitted additional evidence subsequent to the December 2010 Supplemental Statement of the Case without a waiver of review by the Agency of Original Jurisdiction (AOJ). 

A letter was sent to the Veteran in February 2012, requesting that he clarify whether he wished to have a hearing before a VLJ of the Board in conjunction with his appeal, and whether he wished for the additional evidence he submitted to be considered by the AOJ in the first instance.  The Veteran's March 2012 reply indicated an affirmative answer to both questions.  Accordingly, review of the new evidence by the AOJ, and scheduling the Veteran for a Board hearing, must be accomplished before appellate review can proceed.

Accordingly, the case is REMANDED for the following actions:

1.  Readjudicate the claim on appeal, taking into consideration the evidence submitted since the most recent Supplemental Statement of the Case.  If the benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  Provide the Veteran and his representative an adequate length of time in which to respond.

2.  Afford the Veteran a hearing before a VLJ of the Board, to be held in-person at the RO, pursuant to the Veteran's March 2012 request.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

